Citation Nr: 0412444	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for service-connected 
postoperative residuals of a right wrist injury, currently 
rated 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran had active duty for training from August 1980 to 
December 1980 and had later additional periods of active duty 
for training in the South Carolina National Guard, including 
such service in June 1994 when he injured his right wrist.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

At an August 2003 videoconference hearing, the veteran 
testified about claims for service connection for a 
psychiatric disorder and a right elbow and shoulder disorder; 
this appeal is, however, limited to an increased rating for 
his service-connected right wrist condition as that is the 
only issue that has been developed for appeal.  These other 
issues are referred to the RO for appropriate action.

The RO denied a total compensation rating based on individual 
unemployability in January 2003.  The veteran testified about 
this at the August 2003 Board hearing.  This constitutes a 
timely notice of disagreement.  As the veteran has never been 
furnished a statement of the case regarding this issue, the 
Board is obligated to remand it.

FINDING OF FACT

The veteran's residuals of a right wrist injury are currently 
manifested by complaints of pain and weakness and numbness 
and some limitation of motion (less than ankylosis) without 
objective evidence of nerve impairment, or other indication 
of more than moderate incomplete paralysis of the major lower 
radicular group.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a right wrist are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8712 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, and supplemental statements of the 
case informed the veteran of the types of evidence needed to 
substantiate his claim.  In January 2002 the RO sent a letter 
to the veteran, and asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information the 
VA would obtain.  Therefore, the Board finds that the VA's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003).

With regard to the content of the January 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the January 2002 letter to the veteran from the RO, the RO 
informed him that the VA must make reasonable efforts to help 
him get evidence necessary to support his claim.  He was told 
that the VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was 
further notified, "You can help us with your claim by doing 
the following: telling us about any additional information or 
evidence that you want us to try to get for you."  It 
therefore appears that the all elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  In this regard, 
and in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the January 2002 letter 
was sent to the veteran after the RO's decisions that are the 
basis for this appeal.  As noted in Pelegrini, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after the VA receives a complete 
or substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the RO 
decision that is the basis of this appeal had already been 
made before the VCAA letter was sent.  Nevertheless, as the 
disability has been re-examined and the rating re-adjudicated 
since then, the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has testified that all medical 
treatment was from the VA.  All pertinent VA treatment 
records have been obtained.  There is no basis for 
speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  The 
Board finds that the evidence, discussed infra, which 
includes, but is not limited to, medical evidence which shows 
treatment for his service-connected right wrist condition and 
a number of VA examinations warrants the conclusion that a 
remand for additional examination is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Background

Records from the South Carolina National Guard show the 
veteran was discharged after an injury to the right wrist in 
June 1994.  On a National Guard November 1995 Medical 
Evaluation Board it was noted that he would likely continue 
to have difficulty with the right wrist after 2 operations.  

In March 1996 the granted service connection for chronic 
dislocating right extensor carpi ulnaris tendon, status post 
right wrist injury and 2 unsuccessful surgeries.  

The veteran underwent additional surgical procedure on the 
right wrist at a VA Medical Center (VAMC) in June 1997, May 
1999, and December 2000; on each occasion, he was assigned a 
temporary total convalescent rating.  His last temporary 
total convalescent rating lasted through May 2001, when his 
schedular 40 percent rating resumed.  His current 40 percent 
rating has been continuously in effect since June 2001.  

The VA outpatient records in 2001 show the veteran had 
complaints of persistent pain with wrist motion.  Range of 
motion studies in March 2001 indicated measured volar flexion 
to 30 degrees, 30 degrees of dorsiflexion, and 20 degrees of 
ulnar deviation.  In May 2001 he had volar flexion to 20 
degrees, 20 degrees of dorsiflexion and 10 degrees of radial 
and ulnar deviation.  The surgical incision was well-healed.  
The impression was persistent wrist pain status post limited 
mid carpal fusion.  The June 2001 outpatient report noted 
that there was significant symptom overlay.

A July 2001 VA examination showed the veteran had complaints 
of numbness in the medial portion of the right hand extending 
to the small finger, the ring finger, and part of the middle 
finger.  Examination revealed decreased pinprick sensation 
and motor function of the right ulnar nerve.  The impression 
was likely ulnar neuropathy and an EMG was scheduled.  
Following a NCV study the assessment was normal right NCV of 
the median and ulnar nerves (motor and sensory). 

A September 2001 vocational assessments for state disability 
determinations note that the veteran had right hand 
discomfort and some limitation in his ability to lift, carry, 
and handle.  It was reported that that he was capable of 
employment, although he would experience some difficulty with 
the right wrist.  

A functional assessment by a VA occupational therapy 
department in December 2001 indicated less than full effort:  
It was reported that that test findings, in combination with 
clinical observations, suggested the presence of sub-maximal 
effort and that the veteran could do more physically at times 
than was demonstrated during the testing. 

A physical disability evaluation form completed by a VA 
physician in January 2002 noted that the veteran was capable 
of fine finger movements with his right hand, capable of 
lifting up to 10 lbs occasionally with the primary 
restriction being no repetitive or vigorous right hand use 
and/or wrist motion.  

The record includes extensive VA outpatient treatment records 
up to 2003 relating to a variety of physical and psychiatric 
conditions.  In January 2002 it was noted that that the 
veteran had approximately 30% of normal wrist motion.  A 
March 2000 VA outpatient treatment records notes arthritis of 
the right wrist.  In January 2003 the veteran was seen for 
complaints of right wrist pain.  He said that he had pain 
with extension and flexion of the wrist, but his wand was 
without pain at rest.  On examination, there was no pain 
unless the veteran forcibly flexed or extended his hands.  It 
was reported that his ulnar and radial flexion were normal, 
but decreased.  He had a good grip and finger extension.  
There was no atrophy.  Deep tendon reflexes were normal.  The 
sensory examination showed inconsistent responses to 
subjective reports of numbness on the ulnar side.  The doctor 
reported that the veteran was to return to the clinic in 6 
months. 

The veteran testified before the undersigned at 
videoconference hearing at the RO in August 2003.  He related 
that he was taking Motrin and over-the-counter medication for 
right wrist pain.  He said he was told that he might need 
additional right wrist surgery.  He said that he also had 
right shoulder and elbow conditions that caused problems with 
his right upper extremity.

III.  Analysis

The RO has rated the veteran's residuals of a right wrist 
injury as 40 percent disabling under Diagnostic Code 8712 
which contemplates neuralgia of the lower radicular group; 
the functions affected involving all intrinsic muscles of the 
hand, all flexors of the wrist and/or loss of use of the 
hand.  38 C.F.R. § 4.124a.  The 40 percent rating 
contemplates moderate, incomplete paralysis (major 
extremity). A 50 percent rating is warranted for severe, 
incomplete paralysis.  

The Board notes that the record also shows degenerative 
arthritis and limitation of motion of the right wrist.  
Degenerative arthritis is rated under the diagnostic code for 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic code 
5010-5003).  For a rating in excess of 40 percent for his 
right wrist condition on the basis of limitation of motion, 
the veteran would have to have unfavorable ankylosis of the 
wrist.  Even if the wrist were fused in a favorable position, 
the rating for the dominant side would only be 30 percent.  
38 C.F.R. § 4.71a, Diagnostic code 5214).  It is clear that 
the criteria for a higher rating are not met on the basis of 
limitation of motion.  

As indicated above, the medical evidence does not show more 
than moderate incomplete paralysis of the lower radicular 
group of the dominant upper extremity.  Even when the 
veteran's loss of coordination, weakness and fatigability 
with use is considered, the Board finds that the veteran is 
entitled to, at most, the 40 percent rating assigned for 
moderate, incomplete paralysis of the lower radicular group 
under Diagnostic Code 8712.  The evidence fails to show that 
such incomplete paralysis is severe in nature or results in 
substantial loss of use of the right hand and wrist.  
Therefore a rating in excess of 40 percent is not warranted 
under Diagnostic Code 8712.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An increased rating for service-connected postoperative 
residuals of a right wrist injury is denied.


REMAND

A January 2003 rating decision denied the veteran's claim for 
a total compensation rating based on individual 
unemployability (TDIU).  The veteran's testimony at the 
August 2003 videoconference hearing serves to clarify his 
February 14, 2003, "Appeal Status Election Form" ("I am 
not satisfied with your decision(s)..."), which may be 
regarded as a timely notice of disagreement on the TDIU 
issue.  The RO has not issued a statement of the case on this 
issue.  In such cases, the appellate process has commenced 
and the veteran is entitled to a statement of the case on the 
issue.  Pond v. West, 12 Vet App 341 (1999); Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, while the Board 
does not have jurisdiction to decide the issue on the merits, 
the issues of entitlement to a total compensation rating 
based on individual unemployability must remanded to the RO 
for additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should also furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to a total 
compensation rating based on individual 
unemployability.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board 
for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



